DELAWARE POOLED® TRUST The Delaware Macquarie Real Estate Portfolio (the “Portfolio”) Supplement to the Portfolio’s Statement of Additional Information (“SAI”) dated June 29, 2010 Effective as of the date of this supplement, the changes below will go into effect. Delaware Management Company (the “Manager”) terminated the Sub-Advisory Agreement dated June 23, 2010 by and between the Manager and Macquarie Capital Investment Management LLC and assumed management of the Portfolio. As a result, all references in the SAI to “MCIM” are deleted and, when applicable and not redundant, replaced with “the Manager” or “The Manager.” In addition, the following changes are made to the SAI: The final two sentences of the first paragraph of the SAI are deleted. The phrase, “or MCIM under its Sub Advisory Agreement” in the final paragraph of the section of the SAI entitled “INVESTMENT MANAGER AND OTHER SERVICE PROVIDERS — Investment Manager,” is deleted. The section of the SAI entitled, “INVESTMENT MANAGER AND OTHER SERVICE PROVIDERS — Sub-adviser” is deleted in it entirety. The section of the SAI entitled, “PORTFOLIO MANAGERS” is replaced in its entirety by: Other Accounts Managed The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of September 30, 2010, unless otherwise noted. Any accounts managed in a personal capacity appear under “Other Accounts” along with the other accounts managed on a professional basis. The personal account information is current as of June 30, 2010. No. of Accounts Total Assets in Total with Accounts with No. of Assets Performance- Performance- Name Accounts Managed Based Fees Based Fees Damon Andres Registered Investment
